
	

113 HR 2733 IH: Defending American Taxpayers From Abusive Government Takings Act of 2013
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2733
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Campbell
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prohibit Fannie Mae and Freddie Mac from purchasing,
		  the FHA from insuring, and the Department of Agriculture from guaranteeing,
		  making, or insuring, a mortgage that is secured by a residence or residential
		  structure located in a county in which the State has used the power of eminent
		  domain to take a residential mortgage.
	
	
		1.Short titleThis Act may be cited as the
			 Defending American Taxpayers From
			 Abusive Government Takings Act of 2013.
		2.Prohibition
			 relating to use of power of eminent domain
			(a)Fannie
			 MaeSubsection (b) of section
			 302 of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1717(b)) is amended by adding at the end the following new paragraph:
				
					(7)(A)Notwithstanding any other provision of law,
				the corporation may not purchase any mortgage that is secured by a structure or
				dwelling unit that is located within a county that contains any structure or
				dwelling unit that secures or secured a residential mortgage loan that the
				State (or the District of Columbia, the Commonwealth of Puerto Rico, or any
				territory or possession of the United States), including any agency or
				political subdivision thereof, obtained during the preceding 120 months by
				exercise of the power of eminent domain.
						(B)For purposes of this paragraph, the
				term residential mortgage loan means a mortgage loan that is
				evidenced by a promissory note and secured by a mortgage, deed of trust, or
				other security instrument on a residential structure or a dwelling unit in a
				residential structure. Such term includes a first mortgage loan or any
				subordinate mortgage
				loan.
						.
			(b)Freddie
			 MacSubsection (a) of section 305 of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end
			 the following new paragraph:
				
					(6)(A)Notwithstanding any other provision of law,
				the Corporation may not purchase any mortgage that is secured by a structure or
				dwelling unit that is located within a county that contains any structure or
				dwelling unit that secures or secured a residential mortgage loan that the
				State (or the District of Columbia, the Commonwealth of Puerto Rico, or any
				territory or possession of the United States), including any agency or
				political subdivision thereof, obtained during the preceding 120 months by
				exercise of the power of eminent domain.
						(B)For purposes of this paragraph, the term
				residential mortgage loan means a mortgage loan that is evidenced
				by a promissory note and secured by a mortgage, deed of trust, or other
				security instrument on a residential structure or a dwelling unit in a
				residential structure. Such term includes a first mortgage or any subordinate
				mortgage.
						.
			(c)FHATitle V of the National Housing Act (12
			 U.S.C. 1731a et seq.) is amended by adding at the end the following new
			 section:
				
					543.Prohibition
				relating to use of power of eminent domain
						(a)In
				generalNotwithstanding any
				other provision of law, the Secretary may not newly insure under this Act any
				mortgage that is secured by a structure or dwelling unit that is located within
				a county that contains any structure or dwelling unit that secures or secured
				to a residential mortgage loan that the State (or the District of Columbia, the
				Commonwealth of Puerto Rico, or any territory or possession of the United
				States), including any agency or political subdivision thereof, obtained during
				the preceding 120 months by exercise of the power of eminent domain.
						(b)DefinitionFor purposes of this section, the term
				residential mortgage loan means a mortgage loan that is evidenced
				by a promissory note and secured by a mortgage, deed of trust, or other
				security instrument on a residential structure or a dwelling unit in a
				residential structure. Such term includes a first mortgage or any subordinate
				mortgage.
						.
			(d)Department of
			 AgricultureSection 501 of
			 the Housing Act of 1949 (42 U.S.C. 1471) is amended by adding at the end the
			 following new subsection:
				
					(k)Prohibition
				relating to use of power of eminent domain
						(1)In
				generalNotwithstanding any
				other provision of law, the Secretary may not newly guarantee, make, or insure
				under this title any mortgage that is secured by a structure or dwelling unit
				that is located within a county that contains any structure or dwelling unit
				that secures or secured to a residential mortgage loan that the State (as such
				term is defined in section 502(h)(12)), including any agency or political
				subdivision thereof, obtained during the preceding 120 months by exercise of
				the power of eminent domain.
						(2)DefinitionFor purposes of this subsection, the term
				residential mortgage loan means a mortgage loan that is evidenced
				by a promissory note and secured by a mortgage, deed of trust, or other
				security instrument on a residential structure or a dwelling unit in a
				residential structure. Such term includes a first mortgage or any subordinate
				mortgage.
						.
			
